NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 16 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WELLS FARGO BANK, N.A.,                         No. 17-56005

                Plaintiff-Appellee,             D.C. No. 2:17-cv-02312-VAP-JEM

 v.
                                                MEMORANDUM*
RUFFTOWN ENTERTAINMENT
GROUP, INC.; et al.,

                Defendants,

and

IVAN RENE MOORE,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                   Virginia A. Phillips, Chief Judge, Presiding

                              Submitted April 11, 2018**

Before:      SILVERMAN, PAEZ, and OWENS, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Moore’s requests for oral
argument, set forth in his opening and reply briefs, are denied.
      Ivan Rene Moore appeals pro se from the district court’s orders issuing writs

of execution. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

district court’s conclusions of law and for clear error its findings of fact. Flatow v.

Islamic Republic of Iran, 308 F.3d 1065, 1069 (9th Cir. 2002). We affirm.

      The district court properly ordered the U.S. Marshal to levy upon Moore’s

property because Wells Fargo Bank, N.A. registered in the district court its

Wisconsin federal district court judgment against Moore and his companies. See

28 U.S.C. § 1963 (judgment for recovery of money or property registered in a

district court “shall have the same effect as a judgment of the district court of the

district where registered and may be enforced in like manner”); Fed. R. Civ.

P. 69(a)(1) (the law of the state in which the federal judgment is registered governs

the procedures for execution of the judgment and a federal statute governs to the

extent it applies). The district court did not clearly err in determining that the

items levied upon by the U.S. Marshal were the personal property of Moore or his

companies.

      Because Moore does not contend that Wells Fargo failed to comply with

California law, we do not consider the issue of whether the property was properly

levied by writ of execution. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th

                                           2                                     17-56005
Cir. 1999) (“[O]n appeal, arguments not raised by a party in its opening brief are

deemed waived.”).

      Contrary to Moore’s contentions, the Rooker–Feldman doctrine does not bar

Wells Fargo from executing on its registered judgment. See Exxon Mobil Corp. v.

Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005) (holding that application of the

Rooker–Feldman doctrine is confined to cases where state-court losers complain of

injuries caused by state-court judgments and seek review of those judgments).

      We reject as unsupported by the record Moore’s contention that the district

court violated his equal protection and due process rights.

      Moore’s motion to file a substitute reply brief (Docket Entry No. 15) is

granted. The Clerk shall file the reply brief at Docket Entry No. 14, and strike the

reply brief at Docket Entry No. 13.

      AFFIRMED.




                                          3                                   17-56005